                         Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 1 of 16



                    1   Brian C. Rocca, Bar No. 221576                     Richard S. Taffet, pro hac vice
                        brian.rocca@morganlewis.com                        richard.taffet@morganlewis.com
                    2   Sujal J. Shah, Bar No. 215230                      MORGAN, LEWIS & BOCKIUS LLP
                        sujal.shah@morganlewis.com                         101 Park Avenue
                    3   Michelle Park Chiu, Bar No. 248421                 New York, NY 10178-0060
                        michelle.chiu@morganlewis.com                      Telephone: (212) 309-6000
                    4   Minna Lo Naranjo, Bar No. 259005                   Facsimile: (212) 309-6001
                        minna.naranjo@morganlewis.com
                    5   Rishi P. Satia, Bar No. 301958                     Willard K. Tom, pro hac vice
                        rishi.satia@morganlewis.com                        willard.tom@morganlewis.com
                    6   MORGAN, LEWIS & BOCKIUS LLP                        MORGAN, LEWIS & BOCKIUS LLP
                        One Market, Spear Street Tower                     1111 Pennsylvania Avenue, NW
                    7   San Francisco, CA 94105-1596                       Washington, D.C. 20004-2541
                        Telephone: (415) 442-1000                          Telephone: (202) 739-3000
                    8   Facsimile: (415) 442-1001                          Facsimile: (202) 739-3001
                    9   Attorneys for Defendants
                  10
                  11                                UNITED STATES DISTRICT COURT
                  12                               NORTHERN DISTRICT OF CALIFORNIA
                  13                                   SAN FRANCISCO DIVISION
                  14     EPIC GAMES, INC.,                             Case No. 3:20-cv-05671-JD
                  15           Plaintiff,
                                vs.
                  16
                         GOOGLE LLC et al.,
                  17          Defendants.
                         PURE SWEAT BASKETBALL, INC., et. al, Case No. 3:20-cv-05792-JD
                  18          Plaintiffs,
                  19            vs.
                  20     GOOGLE LLC et al.,
                              Defendants.
                  21     PEEKYA APP SERVICES, INC., et. al,            Case No. 3:20-cv-06772-JD
                              Plaintiffs,
                  22                                                   DECLARATION OF BRIAN C. ROCCA
                                vs.
                  23                                                   IN SUPPORT OF DEFENDANTS’
                         GOOGLE LLC et al.,                            MOTION TO DISMISS AND REQUEST
                  24         Defendants.                               FOR JUDICIAL NOTICE

                  25                                                   Judge:           Hon. James Donato
                                                                       Courtroom:       11, 19th Floor
                  26                                                   Hearing:         January 28, 2021
                  27
                  28
MORGAN, LEWIS &
                                                                                 Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
 BOCKIUS LLP                                                                                                  3:20-cv-06772-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                       DECLARATION OF BRIAN C. ROCCA
                         Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 2 of 16



                    1          I, Brian C. Rocca, declare:

                    2          1.      I am an attorney admitted to practice law before this Court. I am a partner in the

                    3   law firm of Morgan, Lewis & Bockius LLP, and I am one of the attorneys responsible for the

                    4   representation of Defendants Google LLC, Google Payment Corp., Google Commerce Ltd.,

                    5   Google Ireland Limited, and Google Asia Pacific Pte. Ltd. (collectively, the “Defendants”) in this

                    6   action. The following facts are within my personal knowledge and, if called and sworn as a

                    7   witness, I could and would testify competently to these facts.

                    8          2.      I submit this declaration in support of Defendants’ Motion to Dismiss Epic Games,

                    9   Inc.’s Complaint and Developers’ First Consolidated Class Action Complaint, and Defendants’
                  10    Request for Judicial Notice in support of that motion.

                  11           3.      Attached as Exhibit A is a true and correct copy of the Google Play Developer

                  12    Distribution Agreement (“DDA”), which is publicly available at

                  13    https://play.google.com/about/developer-distribution-agreement.html.

                  14           4.      Plaintiff Epic Games, Inc.’s Complaint (Epic Games, Inc. v. Google LLC, No.

                  15    3:20-cv-05671-JD, Dkt. No. 1) (“Epic”) and Developer Plaintiffs’ First Consolidated Class

                  16    Action Complaint (Pure Sweat Basketball, Inc. and Peekya App Services, Inc. v. Google LLC,

                  17    No. 3:20-cv-05792-JD, Dkt. No. 56) (“PSB”) repeatedly reference and rely on the DDA. See,

                  18    e.g., Epic ¶40 (“The claims addressed in this Complaint relate to the DDA or to Epic’s

                  19    relationship with Google under the DDA….”) and ¶¶150-157 (basing Count 3 on the DDA); PSB
                  20    ¶102 (“Google imposes this restraint through provisions of the Google Play Developer

                  21    Distribution Agreement (‘DDA’), which Google requires all app developers to sign before they

                  22    can distribute their apps through the Play Store.”).

                  23           I declare under penalty of perjury that the foregoing is true and correct, and that this

                  24    declaration was executed this 13th day of November 2020 at San Francisco, California.

                  25                                                             MORGAN, LEWIS & BOCKIUS LLP
                  26                                                             By: /s/ Brian C. Rocca
                  27
                  28
                                                                                      Case Nos. 3:20-cv-05671-JD; 3:20-cv-05792-JD;
MORGAN, LEWIS &                                                              1
 BOCKIUS LLP                                                                                                       3:20-cv-06772-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                             DECLARATION OF BRIAN C. ROCCA
Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 3 of 16




                        Exhibit A
11/13/2020             Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 4 of 16




    Google Play Developer Distribution
    Agreement
    Effective as of June 12, 2020 (view archived version)

    1. Definitions
    Authorized Provider: An entity authorized to receive a distribution fee for Products that are sold to
    users of Devices.

    Brand Features: The trade names, trademarks, service marks, logos, domain names, and other
    distinctive brand features of each party, respectively, as owned (or licensed) by such party from
    time to time.

    Developer or You: Any person or company who provides Products for distribution through Google
    Play in accordance with the terms of this Agreement.

    Developer Account: A publishing account issued to a Developer in connection with the distribution
    of Developer Products via Google Play.

    Device: Any device that can access Google Play.

    Google: Google LLC, a Delaware limited liability company with principal place of business at 1600
    Amphitheatre Parkway, Mountain View, CA 94043, United States; Google Ireland Limited, a
    company incorporated in Ireland with principal place of business at Gordon House, Barrow Street,
    Dublin 4, Ireland; Google Commerce Limited, a company incorporated in Ireland with principal
    place of business at Gordon House, Barrow Street, Dublin 4, Ireland; or Google Asia Pacific Pte.
    Limited, a company incorporated in Singapore with principal place of business at 70 Pasir Panjang
    Road, #03-71, Mapletree Business City, Singapore 117371. Google may update the Google entities
    and their addresses from time to time.

    Google Play: The software and services, including the Play Console, which allow Developers to
    distribute Products to users of Devices.

    Intellectual Property Rights: All patent rights, copyrights, trademark rights, rights in trade secrets,
    database rights, moral rights, and any other intellectual property rights (registered or unregistered)

https://play.google.com/about/developer-distribution-agreement.html                                           1/13
11/13/2020             Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 5 of 16
    throughout the world.

    Payment Account: A financial account issued by a Payment Processor to a Developer that
    authorizes the Payment Processor to collect and remit payments on the Developer's behalf for
    Products sold via Google Play.

    Payment Processor(s): The entity authorized by Google to provide services that enable
    Developers with Payment Accounts to be paid for Products distributed via Google Play.

    Play Console: The Google Play Console and other online tools or services provided by Google to
    developers at https://play.google.com/apps/publish, as may be updated from time to time. The Play
    Console is also available through an app to developers.

    Products: Software, content, digital materials, and other items and services as made available by
    Developers via the Play Console.

    Tax: Any Federal, state, or local sales, use, value added, goods and services, or other similar
    transaction taxes. This term excludes telecommunication taxes and similar tax types, property
    taxes, and taxes based on Your income, including, Withholding Taxes, income, franchise, business
    and occupation, and other similar tax types.


    2. Accepting this Agreement
    2.1 This agreement ("Agreement") forms a legally binding contract between You and Google in
    relation to Your use of Google Play to distribute Products. You are contracting with the applicable
    Google entity based on where You have selected to distribute Your Product (as set forth here). You
    acknowledge that Google will, solely at Your direction, and acting pursuant to the relationship
    identified in Section 3.1, display and make Your Products available for viewing, download, and
    purchase by users. In order to use Google Play to distribute Products, You accept this Agreement
    and will provide and maintain complete and accurate information in the Play Console.

    2.2 Google will not permit the distribution of Your Products through Google Play, and You may not
    accept the Agreement, unless You are verified as a Developer in good standing.

    2.3 If You are agreeing to be bound by this Agreement on behalf of Your employer or other entity,
    You represent and warrant that You have full legal authority to bind Your employer or such entity to
    this Agreement. If You do not have the requisite authority, You may not accept the Agreement or
    use Google Play on behalf of Your employer or other entity.


    3. Commercial Relationship, Pricing, Payments, and Taxes


https://play.google.com/about/developer-distribution-agreement.html                                        2/13
11/13/2020             Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 6 of 16
    3.1 You hereby appoint Google as Your agent or marketplace service provider as outlined here to
    make Your Products available in Google Play.

    3.2 This Agreement covers both Products that users can access for free and Products that users
    pay a fee to access. In order for You to charge a fee for Your Products and to be paid for Products
    distributed via Google Play, You must have a valid Payment Account under a separate agreement
    with a Payment Processor, be approved by a Payment Processor for a Payment Account, and
    maintain that account in good standing. If there is a conflict between Your Payment Processor
    agreement and this Agreement, the terms of this Agreement will apply.

    3.3 Products are displayed to users at prices You establish in Your sole discretion. If Google
    believes that Taxes may be owed by You or Google on the sale of Products, You grant Google
    permission to include any such Taxes in the price charged to users. You may set the price for Your
    Products in the currencies permitted by the Payment Processor. Google may display the price of
    Products to users in their native currency, but Google is not responsible to You for the accuracy of
    currency rates or currency conversion.

    3.4 Acting as Your agent, and with You acting as a principal, Google is the merchant of record for
    Products sold or made available to users in the European Economic Area (EEA) and in the United
    Kingdom. You are the merchant of record for Products You sell or make available via Google Play
    to all other users. The price You set for Products will determine the amount of payment You will
    receive. A "Service Fee", as set forth here and as may be revised by Google from time to time with
    notice to Developer as described in Section 15, will be charged on the sales price and apportioned
    to the Payment Processor and, if one exists, the Authorized Provider.

    3.5 In certain countries/territories as described here, Google will determine if a Product is taxable
    and if so, the applicable Tax rate will be collected either by Google, the Payment Processor, or the
    Authorized Provider, and remitted to the appropriate taxing authority for Products sold to users.
    Google may update the countries/territories where it will determine and remit the Taxes with notice
    to You. In all other countries/territories, You are responsible for determining if a Product is taxable,
    the applicable rate of Tax to be collected, and for remitting the Taxes to the appropriate taxing
    authority. All Taxes will be deducted from the sales price of Products sold and the remainder (sales
    price less Service Fee and Taxes, if any) will be remitted to You. Where Google collects and remits
    Taxes in applicable countries/territories, You and Google will recognize a supply from You to
    Google for Tax purposes, and You will comply with the relevant Tax obligations arising from this
    additional supply.

    3.6 Where either the Payment Processor, or the Authorized Provider notifies Google that it is
    required by applicable (local) legislation or by the applicable governmental tax authority to withhold
    any taxes, or where Google is required by applicable (local) legislation or by the applicable
    governmental tax authority to withhold any taxes (in each case, "Withholding Taxes"), Google will
    also deduct an amount equal to such Withholding Taxes from the amount Google remits to You.

https://play.google.com/about/developer-distribution-agreement.html                                            3/13
11/13/2020             Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 7 of 16
    Withholding Taxes include, but are not limited to, withholding tax obligations on cross-border
    payments or imposed by telecommunications taxes.

    3.7 You may also choose to make Products available for free. If the Product is free, You will not be
    charged a Service Fee. To avoid unexpected fees for users, You agree that Products that were
    initially offered free of charge to users will remain free of charge. Any additional charges will
    correlate with an alternative or supplemental version of the Product.

    3.8 You authorize Google to give users refunds in accordance with the Google Play refund policies
    as located here or the local versions made available to You, and You agree that Google may
    deduct the amount of those refunds from payments to You. In all other respects, the Payment
    Processor’s standard terms and conditions regarding refunds will apply. User refunds may be
    exclusive of taxes previously charged to users for Product purchases.

    3.9 Users are allowed unlimited reinstalls of each Product distributed via Google Play without any
    additional fee, provided however, that if You remove any Product from Google Play due to a Legal
    Takedown (as defined in Section 8.2), that Product will be removed from all portions of Google
    Play, and users will no longer have a right or ability to reinstall the affected Product.


    4. Use of Google Play by You
    4.1 You and Your Product(s) must adhere to the Developer Program Policies.

    4.2 You are responsible for uploading Your Products to Google Play, providing required Product
    information and support to users, and accurately disclosing the permissions necessary for the
    Product to function on user Devices.

    4.3 You are responsible for maintaining the confidentiality of any developer credentials that Google
    may issue to You or that You may choose Yourself, and You are solely responsible for all Products
    that are developed under Your developer credentials. Google may limit the number of Developer
    Accounts issued to You or to the company or organization You work for.

    4.4 Except for the license rights granted by You in this Agreement, Google agrees that it obtains no
    right, title, or interest from You (or Your licensors) under this Agreement in or to any of Your
    Products, including any Intellectual Property Rights in those Products.

    4.5 You may not use Google Play to distribute or make available any Product that has a purpose
    that facilitates the distribution of software applications and games for use on Android devices
    outside of Google Play.

    4.6 You agree to use Google Play only for purposes that are permitted by this Agreement and any
    applicable law, regulation, or generally accepted practices or guidelines in the relevant jurisdictions


https://play.google.com/about/developer-distribution-agreement.html                                           4/13
11/13/2020             Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 8 of 16
    (including any laws regarding the export of data or software to and from the United States or other
    relevant countries).

    4.7 Users are instructed to contact You concerning any defects or performance issues in Your
    Products. As between You and Google, You will be solely responsible, and Google will have no
    responsibility, for undertaking or handling the support and maintenance of Your Products and any
    complaints about Your Products. You agree to supply and maintain valid and accurate contact
    information that will be displayed in each of Your Products’ detail page and made available to users
    for customer support and legal purposes. For Your paid Products or in-app transactions, You agree
    to respond to customer support inquiries within 3 business days, and within 24 hours to any support
    or Product concerns stated to be urgent by Google.

    4.8 You agree that if You make Your Products available through Google Play, You will protect the
    privacy and legal rights of users. If the users provide You with, or Your Product accesses or uses,
    usernames, passwords, or other login information or personal information, You agree to make the
    users aware that the information will be available to Your Product, and You agree to provide legally
    adequate privacy notice and protection for those users. Further, Your Product may only use that
    information for the limited purposes for which the user has given You permission to do so. If Your
    Product stores personal or sensitive information provided by users, You agree to do so securely
    and only for as long as it is needed. However, if the user has opted into a separate agreement with
    You that allows You or Your Product to store or use personal or sensitive information directly related
    to Your Product (not including other products or applications), then the terms of that separate
    agreement will govern Your use of such information. If the user provides Your Product with Google
    Account information, Your Product may only use that information to access the user's Google
    Account when, and for the limited purposes for which, the user has given You permission to do so.

    4.9 You will not engage in any activity with Google Play, including making Your Products available
    via Google Play, that interferes with, disrupts, damages, or accesses in an unauthorized manner
    the devices, servers, networks, or other properties or services of any third party including, but not
    limited to, Google or any Authorized Provider. You may not use user information obtained via
    Google Play to sell or distribute Products outside of Google Play.

    4.10 You are solely responsible for, and Google has no responsibility to You for, Your Products,
    including use of any Google Play APIs and for the consequences of Your actions, including any
    loss or damage which Google may suffer.

    4.11 Google Play allows users to rate and review Products. Only users who download the
    applicable Product will be able to rate and review it on Google Play. For new Developers without
    Product history, Google may use or publish performance measurements such as uninstall and/or
    refund rates to identify or remove Products that are not meeting acceptable standards, as
    determined by Google. Google reserves the right to display Products to users in a manner that will
    be determined at Google's sole discretion. Your Products may be subject to user ratings and

https://play.google.com/about/developer-distribution-agreement.html                                         5/13
11/13/2020             Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 9 of 16
    reviews to which You may not agree. If you have concerns regarding such ratings and reviews, you
    may report it via the Play Console.


    5. Authorizations
    5.1 In furtherance of Google’s appointment (as set forth here), You authorize Google on a non-
    exclusive, worldwide, and royalty-free basis to: reproduce, perform, display, analyze, and use Your
    Products in connection with (a) the operation and marketing of Google Play; (b) the marketing of
    devices and services that support the use of the Products and the marketing of the Products on
    Google Play and Devices; (c) the provision of hosting services to You and on Your behalf to allow
    for the storage of and user access to the Products and to enable third -party hosting of such
    Products,; (d) making improvements to Google Play, Play Console, and Android platform; and (e)
    checking for compliance with this Agreement and the Developer Program Policies. The
    authorization in clause (e) is sublicensable to application security partners. You also authorize such
    application security partners to use the results of their review in their products and research that
    may be publicly available.

    5.2 You authorize Google to perform the acts described in this section subject to Your control and
    direction in the manner indicated in the Play Console.

    5.3 You grant to the user a nonexclusive, worldwide, and perpetual license to perform, display, and
    use the Product. The user may include, but is not limited to, a family group and family members
    whose accounts are joined together for the purpose of creating a family group. Family groups on
    Google Play will be subject to reasonable limits designed to prevent abuse of family sharing
    features. Users in a family group may purchase a single copy of the Product (unless otherwise
    prohibited, as for in-app and subscription Products) and share it with other family members in their
    family group. If, in the Play Console, You opt in to allowing users to share previously purchased
    Products, Your authorization of sharing of those purchases by those users is subject to this
    Agreement. If You choose, You may include a separate end user license agreement (“EULA”) in
    Your Product that will govern the user’s rights to the Product, but, to the extent that EULA conflicts
    with this Agreement, this Agreement will supersede the EULA. You acknowledge that the EULA for
    each of the Products is solely between You and the user. Google will not be responsible for, and will
    not have any liability whatsoever under, any EULA.


    6. Brand Features and Publicity
    6.1 Each party will own all right, title, and interest, including, without limitation, all Intellectual
    Property Rights, relating to its Brand Features. Except to the limited extent expressly provided in
    this Agreement, neither party grants, nor will the other party acquire, any right, title, or interest
    (including, without limitation, any implied license) in or to any Brand Features of the other party.


https://play.google.com/about/developer-distribution-agreement.html                                           6/13
11/13/2020            Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 10 of 16
    6.2 Subject to the terms and conditions of this Agreement, Developer grants to Google and its
    affiliates a limited, nonexclusive, royalty-free license during the term of this Agreement to display
    Developer Brand Features, submitted by Developer to Google, for use solely within Google Play,
    online or on Devices and in each case solely in connection with the distribution and sale of
    Developer's Product via Google Play or to otherwise fulfill its obligations under this Agreement.

    6.3 In addition to the license granted in Section 6.2 above, for purposes of marketing the presence,
    distribution, and sale of Your Product via Google Play and its availability for use on devices and
    through other Google services, Google and its affiliates may include visual elements from Your
    Product (including characters and videos of game play) and Developer Brand Features (a) within
    Google Play, on Devices, and in any Google-owned online or mobile properties; (b) in online,
    mobile, television, out of home (e.g. billboard), and print advertising formats outside Google Play;
    (c) when making announcements of the availability of the Product; (d) in presentations; and (e) in
    customer lists which appear either online or on mobile devices (which includes, without limitation,
    customer lists posted on Google websites).

    6.4 Google grants to Developer a limited, nonexclusive, worldwide, royalty- free license to use the
    Android Brand Features for the term of this Agreement solely for marketing purposes and only in
    accordance with the Android Brand Guidelines.

    6.5 If Developer discontinues the distribution of specific Products via Google Play, Google will
    cease use of the discontinued Products' Brand Features pursuant to this Section 6, except as
    necessary to allow Google to effectuate reinstalls by users.


    7. Promotional Activities
    7.1 Google may run promotional activities offering coupons, credits, and/or other promotional
    incentives for paid transactions and/or user actions for Your Products and in-app transactions solely
    in connection with Google Play promotions and, for gift card promotions, also on Google authorized
    third-party channels ("Promotion(s)"), provided that (a) amounts payable to You will not be
    impacted; (b) there will be clear communication to users that the Promotion is from Google and not
    You; (c) the prices You establish will be clearly communicated to users; (d) any redemption of the
    Promotion will be fulfilled by Google or, for gift card Promotions, through a Google authorized third
    party; and (e) Google will be responsible for compliance with applicable law for the Promotion.

    7.2 In addition to the rights granted in Section 6, You grant Google the right to use Your Brand
    Features (in the form and manner provided by You) for purposes of marketing Promotions in
    connection with Google Play and, for gift card Promotions, on Google authorized third-party
    channels; provided however, that Google will only use Brand Features owned by You on authorized
    third- party channels.



https://play.google.com/about/developer-distribution-agreement.html                                         7/13
11/13/2020            Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 11 of 16

    8. Product Takedowns
    8.1 You may remove Your Products from future distribution via Google Play at any time, but You
    agree to comply with this Agreement and the Payment Processor's Payment Account terms of
    service for any Products distributed via Google Play prior to removal, including, but not limited to,
    refund requirements. Removing Your Products from future distribution via Google Play does not (a)
    affect the rights of users who have previously purchased or downloaded Your Products; (b) remove
    Your Products from Devices or from any part of Google Play where previously purchased or
    downloaded applications are stored on behalf of users; or (c) change Your obligation to deliver or
    support Products or services that have been previously purchased or downloaded by users.

    8.2 Notwithstanding Section 8.1, in no event will Google maintain on any portion of Google Play
    (including, without limitation, the part of Google Play where previously purchased or downloaded
    applications are stored on behalf of users) any Product that You have removed from Google Play
    and provided written notice to Google that such removal was due to (a) an allegation of
    infringement, or actual infringement, of any third party Intellectual Property Right; (b) an allegation
    of, or actual violation of, third party rights; or (c) an allegation or determination that such Product
    does not comply with applicable law (collectively "Legal Takedowns"). If a Product is removed
    from Google Play due to a Legal Takedown and an end user purchased such Product within a year
    (or a longer period as local consumer law mandates) before the date of takedown, at Google's
    request, You agree to refund to the end user all amounts paid by such end user for such Product.

    8.3 Google does not undertake an obligation to monitor the Products or their content. If Google
    becomes aware and determines in its sole discretion that a Product or any portion thereof (a)
    violates any applicable law; (b) violates this Agreement, applicable policies, or other terms of
    service, as may be updated by Google from time to time; (c) violates terms of distribution
    agreements with device manufacturers and Authorized Providers; or (d) creates potential liability
    for, or may have an adverse impact on, Google or Authorized Providers (for example, if a Product
    has an adverse economic, reputational or security-related impact); then Google may reject,
    remove, suspend, limit the visibility of a Product on Google Play, or reclassify the Product from
    Google Play or from Devices. Google reserves the right to suspend and/or bar any Product and/or
    Developer from Google Play or from Devices as described in this Section. If Your Product contains
    elements that could cause serious harm to user devices or data, Google reserves the right
    to disable the Product or remove it from Devices on which it has been installed. If Your Product is
    rejected, removed, or suspended from Google Play or from Devices pursuant to this Section 8.3,
    then Google may withhold payments due to Developer.

    8.4 Google enters into distribution agreements with device manufacturers and Authorized Providers
    to place the Google Play software client application(s) on Devices. These distribution agreements
    may require the involuntary removal of Products in violation of the Device manufacturer's or
    Authorized Provider's terms of service.

https://play.google.com/about/developer-distribution-agreement.html                                           8/13
11/13/2020            Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 12 of 16

    9. Privacy and Information
    9.1 Any data collected or used pursuant to this Agreement is in accordance with Google’s Privacy
    Policy.

    9.2 In order to continually innovate and improve Google Play, related products and services, and
    the user and Developer experience across Google products and services, Google may collect
    certain usage statistics from Google Play and Devices including, but not limited to, information on
    how the Product, Google Play, and Devices are being used.

    9.3 The data collected is used in the aggregate to improve Google Play, related products and
    services, and the user and Developer experience across Google products and services.
    Developers have access to certain data collected by Google via the Play Console.


    10. Terminating this Agreement
    10.1 This Agreement will continue to apply until terminated, subject to the terms that survive
    pursuant to Section 16.9, by either You or Google as set forth below.

    10.2 If You want to terminate this Agreement, You will unpublish all of Your Products and cease
    Your use of the Play Console and any relevant developer credentials.

    10.3 Google may terminate this Agreement with You immediately upon written notice or with thirty
    (30) days prior written notice if required under applicable law if (a) You have breached any
    provision of this Agreement, any non-disclosure agreement, or other agreement relating to Google
    Play or the Android platform; (b) Google is required to do so by law; (c) You cease being an
    authorized developer, a developer in good standing, or are barred from using Android software; (d)
    Google decides to no longer provide Google Play; or (e) You or Your Product pose a potential risk
    for economic, reputational, or security-related harm to Google, users, or other third-party partners.
    Where allowed under applicable law, Google may also terminate this Agreement with You for any
    reason with thirty (30) days prior written notice. If Google terminates this Agreement, You will no
    longer have access to the Play Console. More information on account termination is located here.

    10.4 After termination of this Agreement, Google will not distribute Your Product, but may retain and
    use copies of the Product for support of Google Play and the Android platform.


    11. Representations and Warranties
    11.1 You represent and warrant that You have all Intellectual Property Rights in and to Your
    Product(s).



https://play.google.com/about/developer-distribution-agreement.html                                         9/13
11/13/2020            Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 13 of 16
    11.2 If You use third-party materials, You represent and warrant that You have the right to distribute
    the third-party material in the Product. You agree that You will not submit material to Google Play
    that is subject to third -party Intellectual Property Rights unless You are the owner of such rights or
    have permission from their rightful owner to submit the material.

    11.3 You represent and warrant that, as the principal to the transaction with the user, You are solely
    responsible for compliance worldwide with all applicable laws and other obligations.


    12. DISCLAIMER OF WARRANTIES
    12.1 TO THE MAXIMUM EXTENT PERMITTED BY LAW, YOU UNDERSTAND AND EXPRESSLY
    AGREE THAT YOUR USE OF THE PLAY CONSOLE AND GOOGLE PLAY IS AT YOUR SOLE
    RISK AND THAT THE PLAY CONSOLE AND GOOGLE PLAY ARE PROVIDED "AS IS" AND "AS
    AVAILABLE" WITHOUT WARRANTY OF ANY KIND.

    12.2 YOUR USE OF THE PLAY CONSOLE AND GOOGLE PLAY AND ANY MATERIAL
    DOWNLOADED OR OTHERWISE OBTAINED THROUGH THE USE OF THE PLAY CONSOLE
    AND GOOGLE PLAY IS AT YOUR OWN DISCRETION AND RISK AND YOU ARE SOLELY
    RESPONSIBLE FOR ANY DAMAGE TO YOUR COMPUTER SYSTEM OR OTHER DEVICE OR
    LOSS OF DATA THAT RESULTS FROM SUCH USE.

    12.3 GOOGLE FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES AND CONDITIONS OF
    ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE
    IMPLIED WARRANTIES AND CONDITIONS OF MERCHANTABILITY, FITNESS FOR A
    PARTICULAR PURPOSE, AND NON-INFRINGEMENT.


    13. LIMITATION OF LIABILITY
    TO THE MAXIMUM EXTENT PERMITTED BY LAW, YOU UNDERSTAND AND EXPRESSLY
    AGREE THAT GOOGLE, ITS SUBSIDIARIES AND AFFILIATES, AND ITS LICENSORS WILL
    NOT BE LIABLE TO YOU UNDER ANY THEORY OF LIABILITY FOR ANY INDIRECT,
    INCIDENTAL, SPECIAL, CONSEQUENTIAL, OR EXEMPLARY DAMAGES THAT MAY BE
    INCURRED BY YOU, INCLUDING ANY LOSS OF DATA, WHETHER OR NOT GOOGLE OR ITS
    REPRESENTATIVES HAVE BEEN ADVISED OF OR SHOULD HAVE BEEN AWARE OF THE
    POSSIBILITY OF ANY SUCH LOSSES ARISING.


    14. Indemnification
    14.1 To the maximum extent permitted by law, You agree to defend, indemnify, and hold harmless
    Google, its affiliates, and their respective directors, officers, employees and agents, and Authorized
    Providers from and against any and all third party claims, actions, suits, or proceedings, as well as
https://play.google.com/about/developer-distribution-agreement.html                                           10/13
11/13/2020            Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 14 of 16
    any and all losses, liabilities, damages, costs, and expenses (including reasonable attorneys’ fees)
    arising out of or accruing from (a) Your use of the Play Console and Google Play in violation of this
    Agreement; (b) infringement or violation by Your Product(s) of any Intellectual Property Right or any
    other right of any person; or (c) You or Your Product(s)’ violation of any law.

    14.2 To the maximum extent permitted by law, You agree to defend, indemnify, and hold harmless
    the applicable Payment Processors (which may include Google and/or third parties) and the
    Payment Processors' affiliates, directors, officers, employees, and agents from and against any and
    all third party claims, actions, suits, or proceedings, as well as any and all losses, liabilities,
    damages, costs, and expenses (including reasonable attorneys’ fees) arising out of or accruing
    from Your distribution of Products via Google Play.


    15. Changes to the Agreement
    15.1 Google may make changes to this Agreement at any time with notice to Developer and the
    opportunity to decline further use of Google Play. You should look at the Agreement and check for
    notice of any changes regularly.

    15.2 Changes will not be retroactive. They will become effective, and will be deemed accepted by
    Developer, (a) immediately for those who become Developers after the notification is posted; or (b)
    for pre-existing Developers, on the date specified in the notice, which will be no sooner than 30
    days after the changes are posted (except changes required by law which will be effective
    immediately).

    15.3 If You do not agree with the modifications to the Agreement, You may terminate Your use of
    Google Play, which will be Your sole and exclusive remedy. You agree that Your continued use of
    Google Play constitutes Your agreement to the modified terms of this Agreement.


    16. General Legal Terms
    16.1 This Agreement, including any addenda You may have agreed to separately, constitutes the
    entire legal agreement between You and Google and governs Your use of Google Play and
    completely replaces any prior agreements between You and Google in relation to Google Play. The
    English language version of this Agreement will control and translations, if any, are non-binding and
    for reference only.

    16.2 You agree that if Google does not exercise or enforce any legal right or remedy contained in
    this Agreement (or which Google has the benefit of under any applicable law), this will not be taken
    to be a formal waiver of Google's rights and that those rights or remedies will still be available to
    Google.



https://play.google.com/about/developer-distribution-agreement.html                                         11/13
11/13/2020            Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 15 of 16
    16.3 If any court of law having the jurisdiction to decide on this matter rules that any provision of
    this Agreement is invalid, then that provision will be removed from this Agreement without affecting
    the rest of this Agreement. The remaining provisions of this Agreement will continue to be valid and
    enforceable.

    16.4 You acknowledge and agree that each member of the group of companies comprising Google
    will be a third -party beneficiary to this Agreement and that such other companies will be entitled to
    directly enforce, and rely upon, any provision of this Agreement that confers a benefit on (or rights
    in favor of) them. Other than this, no other person or company will be a third -party beneficiary to
    this Agreement.

    16.5 PRODUCTS ON GOOGLE PLAY MAY BE SUBJECT TO UNITED STATES’ AND OTHER
    JURISDICTIONS’ EXPORT CONTROL AND SANCTIONS LAWS AND REGULATIONS. YOU
    AGREE TO COMPLY WITH ALL EXPORT CONTROL AND SANCTIONS LAWS AND
    REGULATIONS THAT APPLY TO YOUR DISTRIBUTION OR USE OF PRODUCTS, INCLUDING
    BUT NOT LIMITED TO (A) THE EXPORT ADMINISTRATION REGULATIONS MAINTAINED BY
    THE U.S. DEPARTMENT OF COMMERCE, (B) TRADE AND ECONOMIC SANCTIONS
    MAINTAINED BY THE U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN ASSETS
    CONTROL, AND (C) THE INTERNATIONAL TRAFFIC IN ARMS REGULATIONS MAINTAINED
    BY THE U.S. DEPARTMENT OF STATE. THESE LAWS AND REGULATIONS INCLUDE
    RESTRICTIONS ON DESTINATIONS, USERS, AND END USE.

    16.6 Except in the case of a change of control (for example, through a stock purchase or sale,
    merger, or other form of corporate transaction), the rights granted in this Agreement may not be
    assigned or transferred by either You or Google without the prior approval of the other party. Any
    other attempt to assign is void.

    16.7 If You experience a change of control, Google may, at its discretion, elect to immediately
    terminate this Agreement.

    16.8 All claims arising out of or relating to this Agreement or Your relationship with Google under
    this Agreement will be governed by the laws of the State of California, excluding California’s conflict
    of laws provisions. You and Google further agree to submit to the exclusive jurisdiction of the
    federal or state courts located within the county of Santa Clara, California to resolve any legal
    matter arising from or relating to this Agreement or Your relationship with Google under this
    Agreement, except that You agree that Google will be allowed to apply for injunctive relief in any
    jurisdiction. To the extent required under applicable law, You may have other ways to resolve
    disputes with Google as described in the Developer Program Policies. If You are accepting the
    Agreement on behalf of a United States government entity or a United States city, county, or
    state government entity, then the following applies instead of the foregoing: the parties agree to
    remain silent regarding governing law and venue.


https://play.google.com/about/developer-distribution-agreement.html                                         12/13
11/13/2020            Case 3:21-md-02981-JD Document 21-4 Filed 04/07/21 Page 16 of 16
    16.9 Sections 1 (Definitions), 6.5, 10.4, 11 (Representations and Warranties), 12 (Disclaimer of
    Warranties), 13 (Limitation of Liability), 14 (Indemnification), and 16 (General Legal Terms) will
    survive any expiration or termination of this Agreement.




    © Google · Privacy & Terms · Help                          Change language or region: United States - English




https://play.google.com/about/developer-distribution-agreement.html                                                 13/13
